DETAILED ACTION
The following is a Final office action in response to communications received on 03/24/2021.  Claims 18, 21-26 and 29-34 have been amended.  Claims 1-17 have previously been canceled.  Claims 18-34 are pending and examined below. 

Drawings
Examiner acknowledges Applicant’s the substitute specification previously filed and withdraws the Drawing objection. 

Response to Amendment
Applicant’s response and amendments are sufficient to overcome the Claim objections and the 35 U.S.C. 112 second paragraph rejections set forth in the office action dated 9/25/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-26 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison et al. (U.S. Patent No. 4,307,554).
Regarding claim 18, Morrison et al. discloses an air dome (Abstract, Figs. 9-11 and 13) comprising one or several membrane shells (M) from textile-reinforced plastic film material (Abstract), a frame construction (23, Figs. 4 and 10-11) , running along a plane on at least one longitudinal or transverse side of the one or several membrane shells without supporting struts projecting inward laterally from this plane, which is connected to a bordering membrane material, which is sealingly connected due to an internal pressure of a curved membrane material by at least one keder connection (30, Fig. 5) running along the frame construction, and in a frame profile (27, Fig. 5) at least one transparent film (Window and frame, Col. 6, lines 48-55) is incorporated, for forming a level window front in an otherwise all-over arched membrane shell (Col. 6, lines 48-55).  The limitation of the one or several membrane shells and the frame construction with the level window front being erectable together solely by blowing in air is considered a product by process limitation and therefore, claim 18 is considered a Product-by-process claim.  Furthermore, the Examiner considers the air dome capable of being modified to erectable together solely by air. 
Regarding claim 19, Morrison et al. discloses the transparent or translucent film is a membrane film (Window broadly and reasonably considered to membrane film).
Claim 20 is rejected for “the firm or bendable plate” not being positively identified as subject matter from the group selected.  Claim 18 was addressed using at least one transparent or translucent film, not “a firm or bendable plate”.  Thus “a firm or bendable plate is never considered, therefore details are further describing a non-selected alternative. 
Regarding claim 21, Morrison et al. discloses the use of level window front that would be capable of being covered from the outside by paneling from wood materials in the form of louver roller blinds.
Regarding claim 22, Morrison et al. discloses at least one longitudinal or transverse side of the frame construction (23) with a frame profile (27) along a strip foundation (21), at least one horizontal frame profile (Fig. 6) running above the fram profile having a groove (approximate 39) on its upper side, for inserting a keder (42) of an film web adjacent above, and a groove (approximate F) on its underside for inserting the keder at a film adjacent below, as well as having vertical frame profiles as braces (38), having grooves on both sides for inserting the keder into the lateral edges of the transparent or translucent and capable of  being arranged on both end sides of the thus erected window front obliquely arranged 4Attorney Docket No.: 086495-598032, supporting struts are built in, having sided grooves on both sides for inserting the keder of the internally adjacent window film and the externally adjacent film webs.
Regarding claim 23, Morrison et al. discloses an outside and an inside of the membrane shells is constructed from membrane strips (Col. 1, lines 42-48), which along their longitudinal edges are connected in a force-locked manner by means of at least one keder to a keder connection profile having a keder mount profile (Fig. 5).
Regarding claim 24, Morrison et al. discloses the outer and inner membranes is constructed of the membrane strips, which are each designed to be two-ply (Col. 1, lines 42-48), wherein one ply of the two-ply forms the outer membrane and the other ply of the two-ply forms the inner membrane, wherein these membranes are heat- sealed all around and are equipped on at least a longitudinal side with a keder of the at least 
Regarding claim 25, Morrison et al. discloses the membrane strips (M) are interconnected such that respectively the longitudinal edge of a membrane strip is connected to a keder (30) of the at least one keder, and an edge region of the membrane strip adjacent thereto encloses this keder overlappingly, and one or several keder connection profiles having keder mounts are pushed over the keder (Fig. 5).
Regarding claim 26, Morrison et al. discloses the outside and inside membrane is constructed from the membrane strip spanning an entire hall (Figs. 10-11 and 13) , which are connected along their longitudinal edges by at least one keder to a keder profile in a force-locked manner (Fig. 5), and wherein the membrane strips in their end regions, 50 cm to 100 cm from the end, have a keder running transversely to the membrane strip, by means of which they are anchored to an anchor rail by keder connection profile with keder mount profile, and a flap formed between keder and end membrane strip is folded (31, fig. 5) inwards into the hall on the ground.
Regarding claim 30, Morrison et al. discloses the keder connection profile (Fig. 4a) having keder mount profile has grooves (32 and approximate 36) on a side opposing a keder version profile or in two side walls for hooking in objects like lighting fixture, nets, curtains, intermediate walls etc.
Regarding claim 31, Morrison et al. discloses the at least one membrane (M) is equipped on an entire surface of an underside with juxtaposed flat pockets (approximate 31) which are bonded to (Col. 9, lines 52-54), each of which is designed to 
Regarding claim 34, Morrison et al. discloses along a boundary of its floor plan on prefabricated, precast concrete strip foundations (17 Fig. 3), which are embedded in sections in a trench (Fig.  3) surrounding the air dome and on whose upper side a Halfen profile (73) with an upward 6Attorney Docket No.: 086495-598032opening is mounted, and in that anchor profiles having the keder (Fig. 5) of the membrane inserted into their receiving groove (approximate 32) can be swiveled with their lower shoulders into the opening of this Halfen profile and can therein be hooked to its opening edges, for a force-locked connection of the membrane to the precast concrete strip foundation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27-29 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (U.S. Patent No. 4,307,554).
Regarding claim 27, Morrison et al. discloses double-ply membrane strips (M) each form a pocket (approximate 31, considered the space of the fold), but does not disclose one or several heat-reflecting mats are inserted in a pocket-filling manner.  However, Morrison teaches that it is known incorporate a fireproofing material into the membrane (Col. 10, lines 1-2).  It would have been obvious to one having ordinary skill 
Regarding claim 28, Morrison et al. teaches a heat-reflective mat as set forth above, but does not disclose several layers of absorption-reducing bubble films are incorporated into the heat-reflective mat for reducing transmission heat losses.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used a well-known material for a heat reflective mat to protect against heat loss.  
Regarding claim 29, Morrison et al. discloses the outside and the inside membrane are constructed from membrane strips, which mutually overlap along their longitudinal edges (approximate 31) to a certain extent, so that also one or more heat-reflective mats inserted into them overlap to a certain extent and a hall, as far as it consists of a membrane, is enclosed end-to-end by a heat-reflective mat of the one or more heat-reflective mats (Fig. 5).
Regarding claim 32, Morrison et al. discloses a film having a length, but does not disclose the film measures 3 to 5 meters in width and correspond in their length to span the air dome to be erected, so that a seamless roof membrane is creatable over its entire length.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a film with a length that measures 3 to 5 meter is width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having a film with a suitable length to cover a structure.
Regarding claim 33, Morrison et al. discloses membrane strips as set forth above, but does not disclose the strips are perforated for an inside of the air dome to effect a sound refraction and thus improve sound acoustics inside a hall.  However, Morrison et al. teaches that fireproofing (Col. 10, lines 1-2), it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a structure with soundproofing via perorating the membrane in addition to fireproofing as it is well known to have a structure that was provided with protection from noise and fire. 

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.   Applicant argues that Morrison et al. fails to disclose, teach or suggest a “the one or serval membrane shells and the frame construction with the level window front are erectable together solely by blowing in air”.
In response to Applicant’s arguments, the Examiner respectfully disagrees.  The claimed invention is directed towards an apparatus. The Examiner contends that Morrison et al. teaches each and every structural element in the apparatus as set forth by the Applicant.  However, the Applicant has amended the claims and argues against the process for which the apparatus is constructed.  The process for which the apparatus is constructed has not originally been presented and thus is not being prosecuted.  Therefore, the Examiner maintains that Morrison teaches the claimed apparatus as set forth.  Since Morrison teaches all of the structural features of the applicant’s claim, it is capable of being erected or functioning in the same manner.  Therefore, since it is capable of being erected solely by blowing air, the claimed limitations are met.  Again, only the final product is being examined due to the fact that the claim is an apparatus claim and not a method claim.  If the applicant wants to pursue a method claim in a continuation application, then the method steps would be considered and given more patentable weight.  Although Morrison may erect his device in a different manner, the door/window frames are capable of being attached to the membrane before inflation and then the device as a whole could be inflated and erected solely with the blowing air.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633